UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2169


KEVIN SCHAAP,

                    Plaintiff - Appellant,

             v.

KENTUCKY HIGHER EDUCATION STUDENT LOAN CORPORATION;
KENTUCKY HIGHER EDUCATION ASSISTANCE AGENCY; EQUIFAX
INFORMATION SERVICES; EXPERIAN INFORMATION SERVICES;
TRANSUNION, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:16-cv-02779-CMC)


Submitted: February 22, 2018                               Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kevin Schaap, Appellant Pro Se. Russell M. Racine, Virginia Marie Wooten,
CRANFILL, SUMNER & HARTZOG, LLP, Charlotte, North Carolina; Rita Bolt
Barker, WYCHE, P.A., Greenville, South Carolina; John Anthony Love, KING &
SPALDING, LLP, Atlanta, Georgia; Lyndey Ritz Zwingelberg, ADAMS & REESE,
LLP, Columbia, South Carolina; Stephen Lynwood Brown, Russell Grainger Hines,
Wilbur Eugene Johnson, YOUNG CLEMENT RIVERS, LLP, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kevin Schaap appeals the district court’s amended order granting Defendants’

joint motion to dismiss Schaap’s civil action as a sanction for Schaap’s failure to comply

with discovery requirements and a court order, attend his properly noticed deposition, and

prosecute his claims against Defendants, and dismissing with prejudice Schaap’s civil

action. The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2012). The magistrate judge recommended that the motion to dismiss be

granted and advised Schaap that failure to file timely objections to this recommendation

could waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Schaap

has waived appellate review by failing to file objections after receiving proper notice. *

Accordingly, we affirm the district court’s amended judgment.         We deny Schaap’s

motion for an extension of time to file a formal appellate brief.




       *
         Schaap contends, for the first time on appeal, that his failure to object to the
magistrate judge’s report should be excused because he did not receive the report.
However, the record reveals both that Schaap had ample opportunity to raise this issue in
the district court, but did not, and Schaap’s penchant for ignoring court orders and
discovery demands. Accordingly, we reject Schaap’s proffered excuse for failing to
object to the report.


                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4